PER CURIAM.
In this cause it is ordered:
(1) That the application of the petitioner filed June 2, 1938, to be permitted to withdraw its petition for enforcement is not again passed upon because the mat*1010ter is fully covered by the order of the court filed May 5, 1938, and the amendatory order filed May 9, 1938.
(2) That the motion of respondent filed June 4, 1938, to vacate the court’s order on May 5, 1938, is denied; but the withdrawal of the petitioner’s petition for enforcement is stayed for thirty days from this date, pending application to the Supreme Court for a writ of certiorari, provided that if within such period the applicant shall file with the Clerk of this court a certificate of the Clerk of the Supreme Court that its certiorari petition, record and brief have been filed, the stay shall continue until final disposition by the Supreme Court.
(3) The application of respondent to be heard in oral argument upon the motions and matters herein determined is denied.